Citation Nr: 1331305	
Decision Date: 09/27/13    Archive Date: 10/01/13

DOCKET NO.  09-49 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island



THE ISSUES

1.  Entitlement to service connection for a condition characterized by syncope, including as a result of exposure to heat, or any residuals of heat exposure.

2.  Entitlement to service connection for a head disorder, including a seizure disorder, hyperventilation syndrome, anxiety reaction with hyperventilation, or any other disorder productive of nervous shakes.

3.  Entitlement to service connection for a cervical spine condition.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to March 1974.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a March 2009 rating decision issued by the RO.  

The Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge in May 2012.

The Board then remanded the case to the RO for additional development of the record in June 2012.  

The Board notes that the Veteran's original claims were for a "head disorder," "heat disorder," and neck disorder.  However, the Veteran clarified what he had intended to claim at his May 2012 hearing and the issues have been redesignated to reflect his contentions.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

The Board finds that further development is needed regarding the Veteran's claims insofar as the examinations of record are insufficient to enable the Board to make a reasoned decision on.

With respect to the claimed "heat disorder," the Veteran's testimony at the May 2012 hearing indicated that his claim of service connection for a "heat disorder" was intended to refer to episodes of syncope that the Veteran reported experiencing during and after service.  

At his hearing, the Veteran stated that his doctors had explained to him that his episodes of syncope were caused either by hypoglycemia or low blood pressure.  He did not know why he had referred to these episodes as a "heat disorder" on his claim form, but he testified about being exposed to high temperatures and sometimes passing out in the boiler room aboard ship while in the Navy.

Reading the Veteran's claim broadly to encompass his claimed condition of syncope, regardless of its cause, albeit claimed as "heat disorder," additional development is required.  

Specifically, the Veteran should be afforded a VA examination to determine the likely etiology of the claimed episodes of syncope during service.  While the VA examination of record indicated that the Veteran did not have a "heat disorder," alternative etiologies for the Veteran's episodes of syncope and their relationship to service were not addressed.  

With respect to the claimed "head disorder," the VA examination indicated that the Veteran did not have epilepsy or a current seizure disorder. 

The Veteran's testimony at his hearing indicated that his claim was intended to refer to "nervous shakes" that he believed were the residual of a seizure disorder that was aggravated by a head injury in service. The examiner reported that the Veteran had only two seizures that were both caused by traumatic brain injury, the latter by a motorcycle accident in service.  

However, a review of  the service treatment records shows that the Veteran had several episodes of "seizures" prior to and during service with no precipitating factor in service. 

In service, the first seizure reportedly occurred during boot camp with several episodes thereafter.  There is no documentation of a motorcycle accident or a traumatic brain injury in service or any indication of another precipitating factor for the "seizures."  

Although the service treatment records reflect that he was apparently diagnosed with epilepsy prior to service and concealed this fact at the time of his entrance examination, the Veteran was examined on multiple occasions when it was determined that the claimed "seizures" were not actual seizures but rather manifestations of "hyperventilation syndrome" that had existed prior to service.   

The Veteran also had a psychiatric examination in service to determine whether there was a psychogenic underlay to these symptoms when the Veteran was diagnosed with "acute anxiety reaction with symptomatic hyperventilation" and a personality disorder and recommended for discharge.  

A new examination is necessary that considers the documented evidence of numerous "seizures" in service, rather than a single event in service caused by a head injury and the statement that these claimed "seizures" were determined to actually be manifestations of "hyperventilation syndrome" and anxiety.  

Moreover, no opinion has been obtained concerning whether the Veteran's current "nervous shakes" are related to his hyperventilation syndrome or acute anxiety reaction in service or whether he has any current residuals of hyperventilation syndrome and the diagnosed acute anxiety reaction that were caused or aggravated by service.

A new examination is also necessary with respect to the claimed neck injury.  The Veteran was afforded a VA examination, when the examiner noted that the motorcycle accident in service that caused the traumatic brain injury would have also caused injury to the cervical spine.  

Although the VA and private treatment records reflect that he reported being in a motorcycle accident on various occasions, the majority of those records do not indicate when the accident occurred.  

One record indicated that it occurred in Vietnam, although the Veteran was never in Vietnam.  There is no credible evidence that the Veteran sustained a traumatic brain injury in a motorcycle accident in service.  The Board notes that the private treatment records reflect that the Veteran injured his neck at work in June 1990 after lifting up a basket of scallops.  There was no mention of a preexisting neck injury at that time. 

The Board also acknowledges the argument of the Veteran's representative that additional efforts should be made to obtain treatment records from Chula Vista Medical Center and Balboa Naval Hospital where the Veteran was reportedly treated after his motorcycle accident.  

Both facilities have responded that they have no records pertaining to the Veteran.  The Balboa Naval Hospital noted that records are not retained at the facility for more than five years after the last use.  The response did not identify any other location where the records could be stored or obtained.  

Despite the contention of the Veteran's representative, there is no indication that the records are stored elsewhere and could be obtained in support of the Veteran's claim.  Rather, the records are neither part of the Veteran's service treatment records nor available from the identified medical facilities.  

Thus, the Board finds that additional attempts on the part of VA to obtain the records would be futile and there is no need for VA to make additional efforts in this regard.  The Veteran is encouraged to provide related evidence in this regard.  

Accordingly, the case is REMANDED for the following action:

The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed condition manifested by episodes of syncope.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that any current disability manifested by episodes of syncope was caused or aggravated by the Veteran's active service.  

The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion, he or she should explain why this is the case.

2.  The RO also should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed condition manifested by "nervous shakes."  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that any disability manifested by "nervous shakes" was caused or aggravated by the Veteran's active service.  

The examiner should determine whether the Veteran has any current disability manifested "hyperventilation syndrome" or "anxiety reaction with symptomatic hyperventilation" that was exhibited during service.  

The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion, he or she should explain why this is the case.

3.  The RO finally should have the Veteran scheduled for a VA examination to ascertain the nature and likely etiology of the claimed cervical spine disorder.  

After reviewing the entire record and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (at least 50 percent likely) that any current neck disability is related to an injury or other event or incident of his active service.  

The examiner should provide a complete rationale for his or her conclusions in the report of examination.  If the examiner is unable to provide the requested opinion, he or she should explain why this is the case.

4.  After completing all indicated development, the RO should readjudicate the Veteran's claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


